DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract exceeds the maximum allowable length of 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“An optical splitting apparatus . . .  configured to split the original laser into Z first optical signals” as found in claims 1-7 and 9-14.  Here, the examiner notes that while the optical splitting apparatus includes “a device . . .” in claim 1, “a first optical splitting unit . . .” and “M second optical splitting units . . .” in claim 7, and “M phase modulators” in claim 9, “a device” and “optical splitting unit” are 35 USC 112(f) limitations as will be set forth below and therefore fail to provide sufficient structure for the claimed function, and “phase modulators”, while clear structure, do not perform the splitting function set forth by claim 1.
“A device configured to receive the original laser” in claims 1-14.
“Z radiation units” that radiate electromagnetic waves in claims 1-11 and 14.
“A first optical splitting unit” that “splits the original laser into M second optical signals” in claims 7 and 9-11.
“M second optical splitting units” that “splits the second optical signal into the N first optical signals” in claims 7 and 9-11.
	With further regard to the above limitations, the terms “apparatus”, “device”, and “unit” are used as substitutes for the word “means” as nonce words or generic placeholders for performing the claimed function.  Each generic placeholder is modified by functional language, the placeholder generally being coupled to that functional language by the transition phrase “configured to”.  Finally, each use of a generic placeholder is not modified by sufficient structure or material for performing the claimed function, as “radiation” and “optical splitting” are not structural terms known to one having ordinary skill in the art.	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a device configured to receive the original laser” as found in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As “a device configured to receive the original laser” is considered to be a 35 USC 112(f) limitation, the examiner turns to the specification to find structure for that device.  Paragraph 0018 states that “the optical splitting apparatus 200 includes a device configured to receive the original laser”, but this paragraph fails to identify what the device is, merely that the device is configured to receive the original laser in the optical splitting apparatus.  Next, paragraph 0022 states that “the first optical splitting unit 210 is a device configured in the optical splitting apparatus 200 to receive the original laser”.  This optical splitting unit, as per paragraph 0024, is an optical coupler or an optical beam splitter.  On the surface, this appears to provide structure for “the device configured to receive the original laser”.  
However, two issues arise to challenge this potential assumption.  First, the specification in paragraph 0022 only says that the optical splitting unit is “a device” in the optical splitting apparatus to receive the original laser.  Therefore, it is not clear whether the optical splitting unit is “the device” that is configured to receive the original laser as set forth in claim 1.  Additionally, the overall claiming of the invention raises another issue.  In claim 7, the first optical splitting unit is claimed as an additional element of the optical splitting apparatus.  This fact lends evidence to the optical splitting unit being an additional element of the optical splitting apparatus; in other words, the optical splitting apparatus would include at least “a device configured to receive the original laser” as found in claim 1, the first optical splitting unit 210, and the second optical splitting unit 220.
This evidence appears to suggest that the specification fails to provide sufficient structure for “a device configured to receive the original laser” as found in claim 1 that would perform the claimed function.  The first optical splitting unit 210 is a separate element from “a device configured to receive the original laser”, even though the optical splitting unit can also receive the original laser.  Without clear structure in the specification that corresponds to the claimed device that receives the original laser, the metes and bounds of the claimed limitation cannot be ascertained, which renders the claimed limitation indefinite. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-14 are rejected for this reason by virtue of their dependence on at least claim 1, thereby containing all the limitations of the claim on which they depend.
	Further 35 USC 112(b) issues with the claims follow.
	Claim 1 recites, in line 2 of the claim, “a laser generator configured to generate an original laser”.  While applicant can be their own lexicographer, “an original laser” appears to be idiomatic English that makes the limitation unclear.  The examiner recommends amending this limitation (and other instances of “an original laser” in the claims) to “an original laser beam” or “a laser beam”.
Claim 1 recites, in lines 12-13, that the radiation units cause electromagnetic waves “to be combined into a beam of radar waves”.  However, radar, by definition, uses radio waves for detection and ranging, while claim 1 is directed to an optical phased array lidar (see line 1 of the claim) that uses optical signals (see the use of a laser generator in line 2 and “optical signals” in line 11 of the claim).  Therefore, how can the radiation units cause electromagnetic waves to be combined into a beam of radar waves when the claim clearly uses optical wavelengths?  For purposes of further examination, the examiner will interpret this limitation to be “a beam of lidar waves”.
Claim 1 also recites, in lines 14-15, that the material of elements in the lidar is “capable of transmitting laser having power greater than a set power value”.  The phrase “capable of transmitting laser” is idiomatic, which makes the limitation unclear, as “laser”, on its own, is a device which generates a laser beam, not a laser beam itself. 
	In claim 2, the claim states that the optical phased array lidar is capable of utilizing “an original laser” in line 2 of the claim.  However, line 2 of claim 1 also recites “an original laser”.  The use of “an” in both limitations makes the limitation in claim 2 unclear, as it is not clear whether “an original laser” in claim 2 is the same original laser as found in claim 1, or these are different original lasers.
Claim 5 recites the limitation "the phase modulated efficiency of the material of the radiation unit" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  First, there is no antecedent basis for “phase modulated efficiency” as this is the first time this limitation is used.  What does “phase modulated efficiency” refer to?  Additionally, what does "the material of the radiation unit” refer to?  As the radiation unit has the potential to be made of more than one material (since the unit comprises an optical antenna and a phase modulator as per paragraph 0029 of the instant specification), which material does “the material” refer to here?
As for claim 7, lines 3-4 of the claim recite that the first optical splitting unit is made of a material that is capable of “transmitting laser having power greater than a set power value”.  First, as noted above in claim 1, the phrase “capable of transmitting laser” is idiomatic, which makes the limitation unclear, as “laser”, on its own, is a device which generates a laser beam, not a laser beam itself.   Next, claim 1, in lines 14-15, recites “transmitting laser having power greater than a set power value” as well.   The use of “an” in both limitations makes the limitation in claim 7 unclear, as it is not clear whether “a set power value” in claim 7 is the same power value as found in claim 1, or these are different power values.
Claim 7 recites the limitation "the second optical splitting unit" in line 6 of the claim, and again in lines 9-10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  As line 5 of the claim recites “M second optical splitting units”, it is unclear which second optical splitting unit of the M second optical splitting units is referred to by the limitation “the second optical splitting unit”.  The examiner recommends amending “the second optical splitting unit” to “each second optical splitting unit”.
Claim 7 recites the limitation "the N first optical signals" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What N first optical signals are being referred to here?  Claim 1, the claim on which claim 7 indirectly depends, sets forth “Z first optical signals”, but not “N first optical signals”.  The examiner recommends removing the word “the” from the limitation.
Claim 9 recites the limitation "the phase modulator" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  As line 2 of the claim recites “M phase modulators”, it is unclear which phase modulator is being referred to by the limitation “the phase modulator”.  The examiner recommends amending “the phase modulator” to “each phase modulator”.
Claim 10 recites the limitation "the phase modulated efficiency of the material of each structure . . ." in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What phase modulated efficiency of what material is being referred to here?  Additionally, does this mean that every element after the first optical splitting unit is made of the same material?  Or can they be different materials as long as the phase modulated efficiency of that material meets the claimed limitation?  This is also unclear because claim 5 recites that the phase modulated efficiency of the material of the radiation unit is greater than a set efficiency threshold, and the radiation unit appears to be one of the structures claimed here that can be located on an optical path after the first optical splitting unit.
 Claim 11 recites the limitation "the phase modulator" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  As claim 9 recites “M phase modulators”, it is unclear which phase modulator is being referred to by the limitation “the phase modulator” here in claim 11.  The examiner recommends amending “the phase modulator” to “each phase modulator”.
Claim 12 recites the limitation "the radiation unit" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  As claim 1 recites “Z radiation units”, it is unclear which radiation is being referred to by the limitation “the radiation unit”.  The examiner recommends amending “the radiation unit” to “each radiation unit”.
Claim 13 recites the limitation "the phase modulator" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  As there are multiple radiation units as indicated above with regards to claim 12 (as per its dependency on claim 1), it is unclear which phase modulator is referred to by “the phase modulator” in claim 13.  The examiner recommends amending “the phase modulator” to “each phase modulator”. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the claims are rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness.  The rejection is made because an indefinite, unbounded limitation would cover all structure that can perform the claimed function.  Because the specification has not clearly defined structure for “a device configured to receive the original laser”, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.
Claims 2-14 are rejected for this reason by virtue of their dependence on at least claim 1, thereby containing all the limitations of the claim on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (“Large-Scale Silicon Photonic Circuits for Optical Phased Arrays”), as best understood by the examiner.
	Regarding claim 1, Sun discloses (Figs. 1, 12, and 14, for instance) an optical phased array lidar, comprising: a laser generator (see Col. 2 of page 9 – “on-chip erbium doped lasers) configured to generate an original laser (see Col. 1 of page 2, which describes a laser input); an optical transmitting medium (see Col. 1 of page 2, an optical fiber); an optical splitting apparatus (M directional couplers; see Col. 1 of page 2) coupled to the laser generator through the optical transmitting medium and including a device configured to receive the original laser (see Col. 1 of page 2 – the silicon bus waveguide is considered the device that receives the original laser and sends it to the optical splitting apparatus); and Z radiation units (the optical phase shifter and dielectric nanoantenna as per the caption of Fig. 1 in Col. 2 of page 2), each being respectively coupled to the optical splitting apparatus, where Z is a natural number greater than 1 (Z is MxN as found in Col. 1 of page 2); wherein the optical splitting apparatus is configured to split the original laser into Z first optical signals, and send each of the Z first optical signals respectively to the corresponding radiation units to cause electromagnetic waves radiated by all of the radiation units to be combined into a beam of lidar waves (see Col. 1 – Col. 2 of page 2 – the splitting apparatus splits the original laser into Z optical signals, which are eventually emitted by the dielectric nanoantennas to the surrounding medium where light interferes).
Sun fails to explicitly disclose that the laser generator, the device and the optical transmitting medium are made of a material capable of transmitting laser having power greater than a set power value.
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a material for the laser generator, the device, and the optical transmitting medium that is capable of transmitting laser having power greater than a set power value, the motivation being to ensure that the optical phased array is adequately constructed for its intended purpose of emitting light into a surrounding medium so that it can interfere (see Col. 2 of page 2).
	As for claims 2-3, Sun discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the set power value satisfies a condition that the optical phased array lidar is capable of utilizing an original laser having power of the set power value to detect a target located at a distance farther than a set distance value (see claim 2), where that set power value is greater than 10W (see claim 3).
	However, the examiner notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the power value in Sun satisfy a condition that the optical phased array lidar is capable of utilizing an original laser having power of the set power value to detect a target, the motivation being that Sun, as modified above in claim 1, already discloses the general conditions of the claim, so the skilled artisan would know to select a laser the proper power in order to perform any desired measurements with the lidar system.
	As for claim 4, Sun discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the material of the laser generator, device, and optical transmitting medium is SiN.  However, Col. 2 of page 9 discloses that the construction of the photonic integrated circuit of the phased array allows for integration of silicon nitride photonic structures.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the laser generator, device, and optical transmitting medium out of silicon nitride, the motivation being that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Additionally, Sun, as discussed above, explicitly suggests the viability of using such a material in the phased array.
	As for claim 5, Sun further discloses that the phase modulated efficiency of the material of the radiation unit is greater than a set efficiency threshold (this is inherent – in order to realize the phase modulation function taught by Sun, described, for example, in section II. B., the phase modulation efficiency of the material of the radiation unit must be greater than a specific efficiency threshold).
	As for claim 6, Sun further discloses that the material of the radiation unit is Si (see section II. C., particularly Col. 1 of page 5).
	As for claim 7, Sun further discloses that the optical splitting apparatus comprises a first optical splitting unit coupled to the laser generator through the optical transmitting medium, wherein the first optical splitting unit is made of a material capable of transmitting laser having power greater than a set power value; and M second optical splitting units, wherein each of the second optical splitting units is respectively coupled to the first optical splitting unit, and the second optical splitting unit is coupled to N radiation units; M and N are natural numbers and MxN=Z; the first optical splitting unit splits the original laser into M second optical signals, and sends the M second optical signals respectively to corresponding second optical splitting units; and the second optical splitting unit splits the second optical signal into the N first optical signals, and sends the first optical signals to the respective radiation units (for the entirety of this claim, see the last paragraph of Col. 1 of page 2, with Fig. 1(a) disclosing an M x N integrated optical phased array with M directional couplers leading to another N directional couplers that lead to N unit cells).
	As for claim 8, Sun further discloses that the first optical splitting unit and the second optical splitting unit are couplers (see Col. 1 of page 2).
	As for claim 9, Sun further discloses that the optical splitting apparatus further comprises M phase modulators, each of the M phase modulators is coupled between the first optical splitting unit and a respective second optical splitting unit; and the phase modulator is configured to phase-modulate the second optical signal, and send the phase-modulated second optical signal respectively to corresponding second optical splitting units
	As for claim 10, Sun further discloses that in the phased array lidar, the phase modulated efficiency of the material of each structure located on an optical path after the first optical splitting unit in a direction along which the original laser is transmitted is greater than the set efficiency threshold (this is inherent – in order to realize the phase modulation function taught by Sun, described, for example, in section II. B., the phase modulation efficiency of the material of the radiation unit must be greater than a specific efficiency threshold).
	As for claim 12, Sun further discloses that the radiation unit comprises an optical antenna and a phase modulator (see Col. 2 of page 2 – “an optical phase shifter with active phase tunability, and a dielectric nanoantenna).
	As for claim 13, Sun further discloses that the phase modulator is configured to perform phase modulation using a thermo-optic effect (see section II. B.).
	As for claim 14, Sun further discloses that the optical transmitting medium is an optical waveguide (“optical fiber” as per Col. 1 of page 2).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (“Large-Scale Silicon Photonic Circuits for Optical Phased Arrays”), in view of Eldada (2015/0378241), as best understood by the examiner.
As for claim 9, Sun discloses the claimed invention as set forth above regarding claim 7, but fails to disclose that the optical splitting apparatus further comprises M phase modulators, each of the M phase modulators being coupled between the first optical splitting unit and a respective second optical splitting unit; and the phase modulator is configured to phase-modulate the second optical signal, and send the phase-modulated second optical signal respectively to corresponding second optical splitting units.
Eldada, in a beam forming optical phased array for lidar, discloses in Figure 5 a phased array with a phase modulator 40 that receives light from couplers 30.  This phase modulator performs a phase shift on the light, and then sends that light to an additional phase shifters 60 that impart additional phase modulation on the light prior to being emitted by antennae 120 (See paragraph 0012).  Generation of M of these phase modulators and placing them between the first optical splitting unit and each second optical splitting unit would be obvious to the skilled artisan, since it has been held that both rearranging parts of an invention and duplicating parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70 and St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, respectively).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add M phase modulators to the device of Sun between the first optical splitting unit and the second optical splitting unit as per Eldada, the motivation being that passing light through M phase modulators prior to them reaching the individual phase modulators associated with each antenna provides phase tuning to a plurality of pixels with a single control signal for simplification of operation, while the phase modulators associated with each antenna allows for maximum flexibility an optimal control of the far field radiation pattern (see paragraph 0047 of Eldada, for instance).
As for claim 11, the combination of Sun and Eldada further discloses, through Sun that the phase modulator is configured to perform phase modulation using a thermo-optic effect (see section II. B. of Sun, which discloses that phase modulation is performed via a thermo-optic effect, along with paragraph 0040 of Eldada).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Of particular note, US 2017/0234984 to Khial et al. discloses an optical phased array featuring a laser that is split by a splitter 16, with this split light fed to a plurality of phase modulators 14 before being output from the chip by antennas 12 (see Fig. 1).  This system is used in lidar.  Additionally, US 2017/0016990 to Yaacobi discloses optical phased arrays that are very similar to the ones disclosed by Sun in the rejection above, with the phased arrays being part of a lidar system (see Fig. 13, for example).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        June 11, 2022